           Case 1:17-vv-00680-UNJ Document 41 Filed 10/17/18 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0680V
                                      Filed: July 17, 2018
                                        UNPUBLISHED


    CYNTHIA A. MARCINIK,

                        Petitioner,                          Special Processing Unit (SPU); Joint
    v.                                                       Stipulation on Damages; Tetanus
                                                             Diphtheria acellular Pertussis (Tdap)
    SECRETARY OF HEALTH AND                                  Vaccine; Shoulder Injury Related to
    HUMAN SERVICES,                                          Vaccine Administration (SIRVA)

                       Respondent.


Jeffrey A. Golvash, Brennan, Robins & Daley, P.C., Pittsburgh, PA, for petitioner.
Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On May 23, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) caused-in-fact by the tetanus, diphtheria, and acellular
pertussis (“Tdap”) vaccine she received on October 28, 2015. Petition at 1, ¶¶ 3, 12;
Stipulation, filed July 16, 2018, at ¶¶ 1-2, 4. Petitioner further alleges that she received
her vaccination in the United States, suffered the residual effects of her injury for more
than six months, and has not filed a civil action or received compensation for her injuries
alleged as vaccine caused. Petition at ¶¶ 3, 12-13; Stipulation at ¶¶ 3-5. “Respondent
denies that the Tdap vaccine caused petitioner’s alleged SIRVA or any other injury and
further denies that her alleged current disabilities are a sequela of a vaccine-related
injury.” Stipulation at ¶ 6.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-00680-UNJ Document 41 Filed 10/17/18 Page 2 of 7



        Nevertheless, on July 16, 2018, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $25,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:17-vv-00680-UNJ Document 41 Filed 10/17/18 Page 3 of 7
Case 1:17-vv-00680-UNJ Document 41 Filed 10/17/18 Page 4 of 7
Case 1:17-vv-00680-UNJ Document 41 Filed 10/17/18 Page 5 of 7
Case 1:17-vv-00680-UNJ Document 41 Filed 10/17/18 Page 6 of 7
Case 1:17-vv-00680-UNJ Document 41 Filed 10/17/18 Page 7 of 7
